Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 2 in the reply filed on 3/19/2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to require a special technical feature.  This is not found persuasive because the groups do not include a special technical feature in view of the prior art Teramoto (JP 2007281450) in view of Yamasaki (US 6139904).  Teramoto (JP 2007281450) teaches a structure including a substrate 20 with a via 13; an alignment plate 41 having an opening corresponding to the via 42 and 43; a printing mechanism 40 for transferring resin 31 in a preset direction (Figure 2-3; and a radius of the opening being in the range of R-5000 to R+5000 microns (e.g. through-hole diameter 250 microns, and opening having a major axis of 365 microns and minor axis of 215 microns).  While Teramoto does not teach blind vias, blind vias for resin paste filling with through-holes are known in the art (Yamasaki, Figures).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Teramoto to including filling of both through-holes and blind vias, as taught in Yamasaki, because blind vias are known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictability in using the method of Teramoto on both through-holes and blind vias.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/19/2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of improper content.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 8 is objected to because of the following informalities:  “an” should be inserted before array in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation "each of the substrates" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is referring to the previously recited “at least one substrate” or if the limitation is requiring more than one substrate.  For the purpose of examination, the limitation will be treated as “the at least one substrate”.
Claim 8 recites the limitation "the plurality of substrates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a plurality of substrates”.
Claim 8 recites the limitation "the substrates" in lines 2 and 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to the previously recited “at least one substrate” or if the limitation is referring to “the plurality of substrates”.  For the purpose of examination, the limitation will be treated as “the plurality of substrates”.
Claim 10 recites the limitation the opening is an oval hole and further recites a short radius along a direction parallel to the printing direction with a long radius in a direction vertical to the printing direction.  An oval is a 2 dimensional shape and it is unclear how the oval opening can have a long radius in a direction vertical to the printing direction, i.e. perpendicular to the plane of the printing direction.  For the purpose of examination, the limitation will be treated as “a long radius of the oval hole is along a direction perpendicular to the printing direction”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Shenzhen (CN 106950769) in view of Teramoto (JP 2007281450).  Shenzhen teaches an alignment coating method for a substrate comprising providing a substrate with a blind hole (array substrate is also provided with a contact hole which penetrates through the color resistance layer and is in contact with the metal layer, abstract) and coating polyimide liquid to a region out of the blind hole on the substrate (uniformly distributed in the contact hole and the periphery of the contact hole, First embodiment; alignment film comprises a polyimide resin, Claim 7). Shenzhen does not explicitly teach an alignment plate as claimed; however, Teramoto teaches a method of coating a substrate 20 with a via 13 using an alignment plate 41 having an opening corresponding to the via 42 and 43.  Teramoto teaches a printing mechanism 40 for transferring resin 31 in a preset direction (Figure 2-3; and a radius of and the opening being in the range of R-5000 to R+5000 microns (e.g. through-hole diameter 250 microns, and opening having a major axis of 365 microns and minor axis of 215 microns).  While Teramoto teaches a printing mechanism, the combined references do not teach or suggest the claimed step of coating polyimide liquid on the alignment plate and transferring the polyimide liquid on the alignment plate to a region out of the blind via on the substrate according to a preset printing direction through a printing mechanism.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712